Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 1/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE’818 (DE102014200818) in view of Boese (2012/0298061).
Regarding claim 1,4: DE’818 discloses a stator-cover unit for a camshaft adjuster unit (figures 2,3), at least comprising a first partial green compact, as a stator, made of a first sinter material, in each case with a first end-face side and a second end-face side pointing in an axial direction, and in between a plurality of webs having lateral web flanks (figure 18), wherein the webs, starting from an outer stator wall running in 
However, DE’818 fails to disclose stator cover unit green compact and press fit method of manufacture.
Boese teaches stator cover unit green compact (paragraph 0014).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’818 by providing the method as taught by Boese in order to manufacture a more accurate product that yields better performance. As to the method of press fit, it is an obvious equivalent alternative well known as a joining means in the art of assembly.



Regarding claim 2,3,8: DE’818 discloses the outer circumferential surface of the cover forms a first transition with the web flanks, at least on a first side of the cover facing away from the first end-face side of the stator, and forms a second transition with the inner circumferential surface; the shared contact surfaces extend parallel to the axial direction; at least on a first side of the cover facing away from the first end face side of the stator (figure 18).  With regard to numerical dimension, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements of design for manufacturing.   Moreover, there is nothing in the record which establishes that the claimed numerical dimension present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claims 6,7: DE’818 as modified above discloses the claimed invention as recited above and Boese further teaches using single piece that lends itself to same material; and the use of different material is also within the scope of one having an ordinary skill in the art because of the teaching of two separate pieces as taught by DE’818.
Regarding claim 10: Boese discloses a rotor having a plurality of blades which, starting from a rotor wall running in the circumferential direction, extend outwardly in the radial direction and are spaced apart from one another in the circumferential direction (figure 1), wherein a blade is situated in each case between two webs, so that a first chamber is formed between the rotor wall and the stator wall and in each case between 
Regarding claims 5,9,11: Boese discloses on a first side of the cover facing away from the first end-face side of the stator, in at least one second area which the at least one blade runs over during operation of the camshaft adjuster unit, the cover has at least one depression that is spaced apart from the first transition and the second transition (15), wherein the at least one depression is formed directly by the sintering (paragraph 0014).
Regarding claim 12,13: Boese discloses in the second area which at least one blade runs over during operation of the camshaft adjuster unit and which is situated between the first transition and the at least one depression, or between the second transition and the at least one depression (15), a first surface of the first side of the cover forms a sliding surface for the at least one blade of the rotor (figure 1), and is formed directly by the sintering (paragraph 0014).
Regarding claims 14-18: DE’818 as modified above discloses the claimed invention as recited above; and Boese further teaches for producing a component, powder masses are pressed into a so-called green compact that is then compressed and hardened by a heat treatment at the melting temperature by selecting sintered materials according to the requirements for the components for which they are used (paragraph 0014). It is within the grasp of one having an ordinary skill in the art before the effective filing date of the instant application to adopt a series of steps corresponding to each components accordingly.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. The argument about the steps of sintered after joining and adopting a single step is not commensurate with the scope of claim 1. In addition the argument that there are only two components without requiring a calibration process is not commensurate with the scope of claim 1 either. As to claims 14,17: using different steps that amounts to ordering or additional sintering is within the scope of one having an ordinary skill in the art. Additionally, as to the method of the process, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.